Citation Nr: 1525361	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision continued an evaluation of 40 percent for rheumatoid arthritis with degenerative joint disease of multiple joints (both ankles, the right knee, the right hip, and the right hand); continued an evaluation of 10 percent for degenerative arthritis of the left hip; found new and material evidence had not be submitted to reopen a claim for service connection for lumbar disc disease and osteoarthritis, to include as secondary to service-connected rheumatoid arthritis; and denied entitlement to a TDIU.  In February 2004, the Veteran submitted a timely statement that was accepted as a Substantive Appeal of the foregoing claims.  In October 2006, the Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals), and did not request a hearing before the Board.

In May 2007, the Board issued a decision that denied evaluations in excess of 40 percent for rheumatoid arthritis and 10 percent for degenerative arthritis of the left hip and found new and material evidence had not been received to reopen the Veteran's claim for lumbar disc disease because the Veteran failed to appear for a VA medical examination without good cause.  The TDIU claim was remanded for comprehensive notice regarding the issue of entitlement to a TDIU.

In a March 2008 Joint Motion for Remand, which was granted by Order of the United States Court of Appeals for Veterans Claims (Court) in March 2008, the Secretary of VA and the Veteran determined that a remand was warranted with regard to the Veteran's increased rating claims and claim for reopening because the Veteran was not provided notice of the VA examination. 
  
The Board, by a February 2009 decision, determined that new and material evidence had not been received by VA to reopen the claim for service connection for lumbar disc disease.  The issues involving claims for increase for rheumatoid arthritis and degenerative arthritis of the left hip and for a TDIU were remanded.

In an October 2010 decision, the Board denied entitlement to a rating in excess of 40 percent for rheumatoid arthritis, and remanded the issues relating to claims for increase for degenerative arthritis of the left hip and a TDIU.  Further remand of the same issues was undertaken by the Board in its June 2012 action.

In its March 2013 decision, the Board denied entitlement to a rating in excess of 10 percent for degenerative arthritis of the left hip, and remanded the TDIU claim for further development.  

The Board requested a Veterans Heath Administration (VHA) opinion in August 2013.  A September 2013 VHA opinion was obtained and a copy was sent to the Veteran and his representative.  Because the Veteran did not waive RO consideration of the new evidence, the Board remanded the TDIU claim in February 2014.  

In October 2014, the Board again remanded the TDIU claim to obtain an addendum opinion from the VA examiner who performed an examination in March 2014.  After obtaining the requested addendum opinion, the RO continued the previous denial of the TDIU claim in a December 2014 Supplemental Statement of the Case.  As such, the Board finds compliance with its October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.     

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the TDIU claim has been accomplished.
2.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU.

3.  The competent and probative evidence does not show that referral on an extraschedular basis for a TDIU is warranted. 

4.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities does render him unable to secure and follow a substantially-gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, full VCAA notice occurred subsequent to the RO's initial adjudicatory action in April 2003 in contravention of Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, comprehensive VCAA notice regarding a TDIU claim was provided to the Veteran in June 2007.  Moreover, any error as to the timing of the notice provided was cured by the RO's and the Appeals Management Center's (AMC) readjudication and issuance of additional decisional documents subsequent to the Veteran's receipt of full VCAA notice in June 2010, April 2012, February 2013, July 2013, July 2014, and December 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran or his attorney, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, VHA medical opinion, private treatment records, Social Security Administration (SSA) records, employment records, and the statements of the Veteran and his prior representative.  It is noted that efforts were made to obtain the Veteran's VA educational benefits and Chapter 31 files, but it was determined by the AMC in August 2012 that the folders in question had been destroyed and that the records were unavoidably unavailable.  The Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarify that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The record indicates that VA has afforded the Veteran six VA medical examinations during this appeal period and obtained additional medical opinions in order to ascertain the nature and severity of the Veteran's service-connected disabilities and whether these service-connected disabilities render the Veteran unable to secure and follow a substantially-gainful occupation.  These reports, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  ENTITLEMENT TO A TDIU

A.  Governing Laws and Regulations

The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under 38 C.F.R. § 4.16(a), marginal employment cannot be considered substantially-gainful employment.  In Faust v. West, 13 Vet. App. 342, 356 (2000), the court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

During the pendency of the Veteran's claim, which was raised in October 2002, service connection has been in effect for rheumatoid arthritis with degenerative joint disease of multiple joints (both ankles, the right knee, the right hip, and the right hand), evaluated as 40 percent disabling; degenerative arthritis of the left hip, evaluated as 10 percent disabling; and acne keloidalis nuchae of the base of the neck, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 50 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU during the period on appeal.  38 C.F.R. § 4.16(a) (2014). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2014).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

B.  Background

As noted above, the issue of entitlement to a TDIU was first raised in October 2002.  Since that time the Veteran has submitted several VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In the most recent VA Forms 21-8940 submitted in June 2009 and June 2013, the Veteran indicated that he was employed as a teacher at a California community college from February 1997 to November 2006, working 40 hours per week; was employed as a chaplain by the Arizona Department of Corrections from October 2007 to July 2008, working 40 hours per week; and was employed as special education instructor by a school district from September 2008 to May 2009, working 30 hours per week.  As the Veteran was substantially employed through May 2009, the Board finds that he is not entitled to a TDIU prior to June 1, 2009.  Thus, the Board will focus on the evidence pertaining to the TDIU claim for the period on appeal after May 2009.

A December 2011 medical opinion by a VA orthopedic surgeon provides that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The surgeon's rationale was that the Veteran's "service records to me verify my statement" and, at this stage, the Veteran is totally unable to work secondary to his joint troubles due to rheumatoid disease and subsequent degenerative joint trouble.  Based on this decision, the RO referred the Veteran's TDIU claim to the Director of the Compensation and Pension Service for consideration on an extraschedular basis.

In an April 2012 decision, the Director denied entitlement to a TDIU on an  extraschedular basis.  After noting the employment set forth above, the Director stated that the Veteran reported doing "odd jobs" to pay for food and gas in February 2010, and reported doing landscaping work in March 2010.  Thus, the Director found the Veteran was employed up until at least 2010.  The Director noted that the Veteran has a PhD and employment for most of his life has been sedentary.  Extensive treatment for nonservice-connected disabilities, including his back and a mental disability, was noted.  The Director found that, while the December 2011 VA opinion provides that the Veteran is unemployable due to his rheumatoid disease, the evidence shows that the rheumatoid disease affects only the bilateral hips, and the totality of the evidence does not show that the bilateral hips or any other service-connected disability or combination of disabilities would preclude the Veteran from obtaining gainful employment, especially in a sedentary environment.

In a July 2012 VA examination, the Veteran reported that he was currently working at a church, as a bishop, overseeing many churches, and training pastors.  For the last six weeks, the Veteran had been working about 12 to 16 hours per week.  He was also producing a radio show.  The examiner noted that the Veteran is a highly-educated and accomplished man, with a Master's degree in theology and a PhD in Christian education.  He wrote or coauthored five books, the last being published in 2009.  One of his books was made into a movie.  Past employment included teaching English from 1996 to 2006 and being the dean of a bible college from 2004 to 2007.  The Veteran also reported that it was his knees, spine, and hips that typically are the most troublesome with regard to employability.  The examiner opined that the Veteran had degenerative arthritis of the thoracolumbar spine and knees (not due to the service-connected condition) that impacts his ability to work.  The examiner found that the Veteran was able to work in a sedentary position, or one that requires light desk-type work.  It was noted that the Veteran was able to read, write, type, keyboard, talk on the telephone, direct and lead others, lecture, advise, and counsel.

In a January 2013 employment history obtained by a VA psychologist, the Veteran reported that he was last employed in May 2009 as a special education instructional assistant, but that his contract was not renewed because he did not walk around enough.  He was not employed at that time.  The Veteran stated that he was having difficulties in his legs, hips, and lower back, and that he was supposed to have some operations, which is why he did not look for another position.  The Veteran reported he had herniated discs in his back, was heavily medicated with pain medication, took high blood pressure medication, and took over forty pills per day.  The Veteran obtained a Master's degree in Biblical studies in 2004 and a PhD in Christian education in 2007.  His grades were magna cum laude.  The Veteran reported that he spent his days writing.  He noted trouble sleeping, that at times he needed assistance showering, that he was able to dress without assistance, and that he was able to drive.

In May 2013, an addendum opinion was provided by the July 2012 VA examiner.  Because the Veteran failed to appear for an appointment with the examiner, the addendum opinion was based on the examiner's prior examination notes and a review of the Veteran's claims file and VA treatment records.  The examiner stated that her opinion that it is not likely that the Veteran's service-connected conditions preclude him now, or from any point from November 2001 until the present, from working in a sedentary or light desk-type working position is unchanged.  The examiner noted that an April 2013 VA mental health note shows that the Veteran was trying to keep busy with work, had his own organization, and was trying to do more public speaking.

In the September 2013 VHA medical opinion, the VA physiatrist opined that it is less likely as not that the Veteran's service-connected disabilities alone precluded him now, or have precluded him at any point from November 2001 to the present time, from obtaining and maintaining substantially-gainful employment of any kind.  The physiatrist's rationale was that there is little medical evidence that the Veteran suffers from rheumatoid arthritis.  The physiatrist noted the diagnosis of rheumatoid arthritis back in 1991, based presumably on symptoms limited to three months, and that the symptoms improved to the point that as of 1997 and 1998, the Veteran was felt to be in complete remission.  In 2000, the Veteran's rheumatologist questioned the Veteran's diagnosis of rheumatoid arthritis as his picture was not typical and x-ray findings were normal for all of the joints.  In 2010, extensive examination and revealed that the Veteran was not suffering from rheumatoid arthritis, as his symptoms were more consistent with osteoarthritis rather than rheumatoid arthritis.  The physiatrist opined that the rheumatoid arthritis, even if it was diagnosed correctly in 1991, was either in complete remission or, at least, was not progressing.  The physiatrist noted that, per his current x-rays, the Veteran has degenerative changes that are appropriate for his age.  The physiatrist noted that, although the Veteran last worked in May 2009, examination revealed that the Veteran was able to work in a sedentary position.

The Veteran was afforded a VA examination in March 2014.  After carefully reviewing the Veteran's claims file (including letters from the Veteran), VA treatment records, and radiology reports and conducting a thorough examination of the Veteran's joints, the examiner found that there was no objective evidence of active rheumatoid arthritis in the joints of the ankles, knees, hips, shoulders, or spine.  The examiner opined that any symptoms related to these joints was more likely due to other etiology, such as osteoarthritis or degenerative arthritis, secondary to changes associated with the normal aging process, and not the service-connected disability.  

The examiner acknowledged that the Veteran recently underwent his fifth spinal surgery for lumbar fusion and has diabetes mellitus type II, and that these are serious, chronic conditions that require pain and prescription medications, but noted these comorbid conditions are not service-connection disabilities.  The examiner also noted that the Veteran's service-connected acne does not present any functional limitations for the Veteran.  The examiner opined that the primary physical conditions that are limiting for the Veteran are nonservice-connected conditions, including spinal stenosis, related to the changes associated with aging.  The examiner concluded that based solely on the service-connected disabilities, the Veteran should be able to work in a sedentary position or light duty position.  He should be able to complete desk work, type, file, make phone calls, answer phones, and perform computer work.  She noted that his service-connected hip would limit him in work that requires prolonged walking, standing, stair-climbing, squatting, or kneeling.

An addendum opinion was sought from the March 2014 VA examiner because it appeared that she was unclear as to which hip was independently rated and the disability for which it was service connected.  In a December 2014 addendum opinion, the examiner stated that the Veteran is a highly-educated and accomplished man, noting his Master's degree and PhD and that he had written or coauthored five books.  The Veteran explained to the examiner that from 1997 to 2007 he worked as a computer programmer, designing electronic training curriculum.  He later worked as an English professor at a community college, but medically-retired due to a mental health condition.  He was also employed as the dean of a bible college (2004 to 2007), chaplain in a prison (2007 to 2008), and as a special education teacher (2008 to 2009).  He quit the last position in anticipation of having shoulder and hip surgery and noted that he received an evaluation that he did not move around the classroom enough.  The Veteran also reported that he was currently an administrator for a church, a sedentary position; however, he had not been employed since 2009.  The examiner again opined that it is not likely that the Veteran's service-connected conditions (rheumatoid arthritis with degenerative joint disease of multiple joints (both ankles, right knee, right hip, right hand, and left hip) and acne keloidalis nuchae of the base of the neck) would preclude him currently, or from any point from November 2001 until the present, from working in a sedentary or light duty, desk-type work position. 

The Veteran has frequently cited an SSA finding of disability as evidence that he warrants a TDIU from VA.  In April 2010, the Veteran filed for Medicare benefits from the SSA alleging disability beginning in May 2009.  The Veteran was found able to work and the claim was denied in July 2010, and upon reconsideration in December 2010.  In an April 2012 decision, SSA found that, since the alleged onset date of disability in May 2009, the Veteran had the following "severe" impairments:  degenerative disc disease of the cervical spine with stenosis, lumbar spinal stenosis with radiculopathy, degenerative joint disease, obesity, hypertension, diabetes mellitus type II, obstructive sleep apnea, major depressive disorder, posttraumatic stress disorder, personality disorder, and alcohol abuse.  SSA determined that the Veteran became disabled for purposes of awarding Medicare benefits as of April 17, 2011.  The SSA decision lists the Veteran's primary diagnosis as disorders of the back (discogenic and degenerative), with a secondary diagnosis of affective/mood disorders.

C.  Analysis

After careful consideration of the foregoing evidence, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially-gainful employment.  The Board begins by emphasizing that entitlement to a TDIU is limited to consideration of service-connected disabilities.  VA treatment records show that the Veteran suffers from herniated discs and spinal stenosis of his back, diabetes, hypertension, and mental disorders; however, these diseases and disorders cannot be considered for purposes of determining whether a TDIU is warranted because they are not service connected.

The Board finds the opinions of the July 2012 VA examiner and the March 2014 examiner, including their addendum opinions, to be most probative as to the TDIU issue.  The examiners decisively opined that it is not likely that the Veteran's service-connected conditions preclude him from working in a sedentary or light desk-type working position.  The examiners listed specific skills the Veteran possesses that allow him to work at a sedentary job.  These skills are consistent with those the Veteran used in his previous employment, which was also of a sedentary nature.  The Board finds these opinions to be highly probative in that they offered clear conclusions with supporting information, as well as reasoned medical explanations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that these opinions are sufficient to assist VA in deciding the instant claim.  

The Board notes that, in the March 2014 addendum opinion, the examiner listed the Veteran's left hip, which is service connected for degenerative arthritis, as being service connected for rheumatoid arthritis when she rendered her specific opinion.  However, it is clear from a reading of the entire opinion, that the examiner found that the Veteran's left hip did not prevent him from engaging in sedentary work.  

The Board acknowledges that in December 2011 the VA orthopedic surgeon opined that the Veteran was totally unable to work secondary to his joint troubles due to rheumatoid disease and subsequent degenerative joint trouble.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the December 2011 medical opinion of the VA orthopedic surgeon to be of no probative value.  Given the surgeon's reference to verification from the Veteran's service treatment records, it appears the surgeon provided an opinion regarding service connection, which is not relevant.  With respect to the TDIU issue, the surgeon did not examine the Veteran, as did the July 2012 and the March 2014 VA examiners.  Because he did not perform an examination or elaborate on the joints he considered, it is impossible to determine whether his opinion was limited to service-connected joints.  The surgeon also did not discuss any functional limitations caused by the Veteran's service-connected disabilities.  The surgeon's actual opinion concerning the TDIU issue was only one sentence long, without any note of the information underlying the conclusion or any rationale for his opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the opinion is not entitled to any weight. 

In addition, the Board finds the September 2013 VHA medical opinion to be of little probative value.  While the physiatrist provided a detailed analysis and discussion of whether the Veteran was correctly diagnosed with rheumatoid arthritis and currently suffers from rheumatoid arthritis, the opinion does not discuss whether the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially-gainful employment.  The opinion only mentions that prior examination revealed that the Veteran was able to work in a sedentary position.

The Board acknowledges the Veteran's contentions that he has not been employed since May 2009 and that he is able to perform pro bono work for his church because he is able to control his schedule.  The Board finds that, although the Veteran has performed some odd jobs since May 2009, he has not been substantially and gainful employed since May 2009.  However, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not show that the Veteran cannot perform the acts required by employment due to his service-connected disabilities.  
     
The evidence shows that the Veteran is intelligent, highly-educated, and very accomplished.  He earned a PhD, authored five books, and was employed prior to May 2009 as a teacher, dean of a college, computer programmer creating electronic curriculums, and a chaplain, which are jobs of a sedentary nature.  Thus, the Veteran possesses good oral and written communication skills; the ability to listen, use computers and other office equipment, use the telephone, speak in public, lecture, advise, counsel, and direct others; and excellent organizational skills.  There is no probative evidence that the Veteran's service-connected disabilities would prevent him from utilizing these skills to perform sedentary work of the nature he previously performed.  Indeed, the Veteran is currently using these skills as a bishop overseeing many churches and training pastors about 12 to 16 hours per week, and as a producer of a radio show.  None of the examiners found that the Veteran's service-connected disabilities interfere with his ability to comprehend, concentrate, complete tasks, or interact with other people.

Finally, the Board acknowledges that SSA found that the Veteran became disabled for purposes of awarding Medicare benefits as of April 17, 2011.  However, SSA decisions regarding unemployability are not binding on VA. See Washington v. Derwinski, 1 Vet. App. 459, 465 (1991) (holding that although SSA determinations concerning employability are relevant, its findings are not binding on VA).  It is clear from the April 2012 decision that SSA considered more of the Veteran's diseases and disorders in reaching its decision than just the Veteran's service-connected disabilities.  In addition, SSA listed the Veteran's back disorder as his primary diagnosis and affective/mood disorders as his secondary diagnosis, neither of which are service connected.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In addition, as the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted.
    

ORDER

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


